SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

703
CA 15-02004
PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND SCUDDER, JJ.


BRITTANY PERKINS, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

SHARON E. COLOMBO, FORMERLY KNOWN AS SHARON E.
BAILEY, ET AL., DEFENDANTS,
CORBRITT MANAGEMENT SERVICES, INC., AND DAVID
STASAITIS, INDIVIDUALLY AND AS CEO OF CORBRITT
MANAGEMENT SERVICES, INC., DEFENDANTS-APPELLANTS.


FELDMAN KIEFFER, LLP, BUFFALO (CHRISTOPHER E. WILKINS OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

LIPSITZ & PONTERIO, LLC, BUFFALO (KATHLEEN A. BURR OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

BENNETT SCHECHTER ARCURI & WILL, LLP, BUFFALO (PAULINE C. WILL OF
COUNSEL), FOR DEFENDANT PATRICIA MELROSE.

EPSTEIN GIALLEONARDO & HARTFORD, GETZVILLE (JENNIFER V. SCHIFFMACHER
OF COUNSEL), FOR DEFENDANT BRUCE MACMASTER.

THE LEGAL AID SOCIETY OF ROCHESTER, ROCHESTER (MARK S. MUOIO OF
COUNSEL), FOR DEFENDANT GERALDINE COLEMAN.

MCGIVNEY & KLUGER, P.C., SYRACUSE (ERIC M. GERNANT, II, OF COUNSEL),
FOR DEFENDANT NANCY MCGINN.


     Appeal from an order of the Supreme Court, Monroe County (John J.
Ark, J.), entered February 10, 2015. The order denied the motion of
defendants Corbritt Management Services, Inc. and David Stasaitis,
individually and as CEO of Corbritt Management Services, Inc., to
dismiss the complaint against them.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on May 25, 2016, and filed in the Monroe
County Clerk’s Office on July 15, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.


Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court